DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-08-19 has been entered.  The status of claims is as follows:
Claims 1-7 are pending.
Claims 1-2 and 4 are amended.

Response to Arguments
The Applicant’s arguments regarding the rejection of above-mentioned claims have been fully considered.
In reference to Applicant’s arguments about:
Double Patenting (See Remarks pp. 7-8).
Examiner’s response:
Applicant’s amendments to the claims have rendered the steps of the instant claims no longer identical to the claims recited in copending application 15/820,117.  Furthermore, Examiner notes that the instant claims are directed to a method, while the claims of copending application 15/820,117 are directed to a system and a computer program product.  Accordingly, the provisional double patenting rejection is withdrawn.

In reference to Applicant’s arguments about:
Rejection under 35 USC §112 (See Remarks p. 7).
Examiner’s response:
Examiner agrees that the combination of Spec [0021] “steps of the method 200 may be periodically repeated to further improve accuracy of the ML models 110 and rules generated the ML algorithms 108, such that the ML algorithms 108 are trained on the previously generated ML models 110 and rules” and Spec [0014] “Examples of ML algorithms 108 include, without limitation, decision tree classifiers, support vector machines, artificial neural networks, and the like” supports the limitation of “training an artificial neural network to generate asset classification rules based on a plurality of classification rules”.  Accordingly, the rejection is withdrawn.

In reference to Applicant’s arguments about:
Rejections under 35 USC §101 (See Remarks pp. 5-7).
Examiner’s response:
Examiner respectfully disagrees, and begins with an understanding of the claimed training limitation.  Applicant recites two elements of machine learning:
“ML Algorithms 108”
“ML Models 110”
Specification [0015] states:  “The ML algorithms 108 may then use the feature vector 109 to generate one or more ML models 110 that specify new rules 111” and “the ML algorithms 108 and/or ML models 110 may be configured to generate the new rules 111 according to any format”.  Specification [0021] states:  “Furthermore, the steps of the method 200 may be periodically repeated to further improve accuracy of the ML models 110 and rules generated the ML algorithms 108, such that the ML algorithms 108 are trained on the previously generated ML models 110 and rules.”
	Examiner notes that while it is unclear exactly what the working relationship is between “ML algorithms 108” and “ML models 110”, it appears as if the “ML algorithms 108” may be untrained or partially trained ML models, and the “ML models 110” are persisted trained ML models (trained from the untrained or partially trained ML models) that are used (and re-used) in inference mode to produce new rules.  Examiner believes this is suggested by Spec [0015] that states “ML algorithms 108…generate one or more ML models 110”, because a ML model executed in inference mode does not typically output another ML model, and thus Examiner believes this is referring to training, resulting in the “ML algorithms 108” being persisted as trained “ML models 110”.  Examiner believes this is also suggested by Spec [0015] which states “the ML algorithms 108 and/or ML models 110 may be configured to generate the new rules 111 according to any format”.  This appears to indicate that one may simply use a pre-existing trained “ML model 110” in inference mode to generate new rules (the “or” scenario), or alternatively to start from scratch with ML algorithms 108, train ML algorithms 108 to produce ML model 110, and then use ML model 110 in inference mode to generate new rules (the “and scenario”).  Regarding Examiner’s assertion of “or partially trained”, Examiner’s also believes that language in Spec [0021] indicates this: “further improve accuracy of the ML models 110 and rules [by] generated the ML algorithms 108, such that the ML algorithms 108 are trained on the previously generated ML models 110 and rules”.  Here, it appears that in a future iteration of method 200, the “ML algorithms 108”, which were untrained at the start of the first iteration of method 200, may now actually hold a previous partially trained version of “ML models 110” from a previous iteration, in order to then generate a further trained version of “ML models 110” in the current iteration.
	Now that Examiner has established a plausible understanding of the claimed training limitation in light of the Specification, rejections under 35 USC 101 may be addressed.  Examiner notes that the “training” is not positively recited.  Rather, the “training” is recited as an end result that follows from performing method 200, as stated in Spec [0021]:  “steps of the method 200 may be periodically repeated…such that the ML algorithms 108 are trained”.  Examiner notes that the “method 200” is not explicitly recited as a training algorithm, but, as stated in Specification [0018], an algorithm “to generate asset level classifications using machine learning”, in which “using” machine learning could simply refer to using a model in inference mode, and indeed does appear to include executing models in inference mode, as steps of the algorithm include some steps such as simply applying rules and assigning classifications.  Thus, it appears that the Specification is implying that “method 200” comprises a training method, such that if one is to execute “method 200”, the “ML algorithms 108” are somehow rendered trained “ML models 110”.  The Specification only states in [0021] that the training algorithm is based “on the previously generated ML models 110 and rules”, but not how this is accomplished.
	Applicant argues on Remarks Pages 5-6 that “Applicant respectfully submits, however, that ‘training a neural network’ is not a field of use, but is instead a concrete and specific action that is non-abstract.”  Examiner respectfully disagrees, and points out that a generic recitation of “training” a machine learning model, broadly recited, merely links the practice of the abstract idea to the field of use and technological environment of machine learning.  In this case, the claims are directed to a mental process with steps of “generating”, “identifying”, “determining”, etc., and these mental steps are merely practiced within an environment of machine learning.  The “training”, as stated in the Specification [0021], is merely an end result of the steps of the mental process, wherein a model is somehow rendered “trained” by the process, and therefore the training recited is not “a concrete and specific action” as stated by Applicant.  Therefore, the recitation of “training” does not meaningfully limit the claim.  Examiner further points out that the generically recited step of training also is considered under MPEP 2106.05(f), “Mere Instructions to Apply an Exception”, noting under section (1)  “Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished”, which states:  “The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words ‘apply it’”.  Also, as stated in section (3), which states “The particularity or generality of the application of the judicial exception”: “See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes ‘the effect or result dissociated from any method by which maintaining the state is accomplished’ and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result).”
	Applicant argues on Remarks Page 6 that “Further, as explained in Example 39 of the Office's Subject Matter Eligibility Examples on Abstract Ideas, training a neural network ‘does not recite any of the judicial exceptions.’”  Examiner respectfully disagrees, and points out that PEG Example 39 details a specific method of training a neural network, and does not broadly recite generic training.
	Applicant argues on Remarks Pages 6-7 that “programmatically applying the first classification rule to new assets from the data catalog by tagging at least one new asset with the first classification" is “a clear practical application and represents a technological improvement provided by the claims.”  Examiner respectfully disagrees, and points out that “applying a rule…by tagging” is not an “additional element” that can be analyzed for determining integrating the mental process into a practical application, because the limitation is still a mental process in itself, and thus the claim as a whole is still directed to a mental process, as “applying a rule…by tagging” is merely an evaluation (see MPEP 2106.04(a)(3)) that can be performed by a human with pen and paper.  The term “programmatically” amounts to mere instructions to implement the mental process on a computer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7(s) are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 Analysis: In the instant case, the claims are directed to a method. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).

Step 2A Analysis: Based on the claims being determined to be within the four statutory categories, it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea). In this case, the claims fall within the judicial exception of abstract idea. Specifically, the abstract idea of “Mental processes (including an observation, evaluation, judgement, or opinion)”.

Step 2A Prong 1: Claim 1 recites:

“extracting, for a plurality of feature…” (evaluation/judgement)
“generating a feature vector…” (evaluation)
“generating... based on the feature vector…” (evaluation)
“identifying a second…” (judgement)
“determining a number…” (observation)
“upon determining that the number of terms… exceeds a threshold…determining whether differences…are significant…” (judgement)
“upon determining… refraining…” (judgement)
“applying the first classification rule to new assets… by tagging…” (evaluation)
Step 2A Prong 2: This judicial exception is not integrated into a practical application because the additional elements in claim 1 “by the artificial neural network” correspond to mere instructions to implement an abstract idea or other exception on a computer. “Receiving a plurality of assets from a data catalog and a respective plurality of classifications applied to each asset in the data catalog” is merely an insignificant extra-solution activity to the judicial exception. “Training an artificial neural network to generate asset classification rules based on a plurality of classification rules” corresponds to the establishment of field of use and technological environment (MPEP 2106.05(h)). Examiner further points out that the generically recited step of training also is considered under MPEP 2106.05(f), “Mere Instructions to Apply an Exception”, noting under section (1)  “Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished”, which states:  “The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words ‘apply it’”.  Also, as stated in section (3), which states “The particularity or generality of the application of the judicial exception”: “See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes ‘the effect or result dissociated from any method by which maintaining the state is accomplished’ and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result).”  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “receiving a plurality of assets from a data catalog and a respective plurality of classifications applied to each asset in the data catalog” is known by the courts to be well understood, routine, and conventional. The limitation is directed to the well understood, routine, and conventional computer function storing and retrieving information in memory (MPEP 2106.05(d)(II)). “Training an artificial neural network to generate asset classification rules” corresponds to Well-Understood, Routine and Conventional activity known to the art (Aggarwal, “Data Mining”, Chapter 10, p. 286-287 “Training phase: In this phase, a training model is constructed from the training instances. Intuitively, this can be understood as a summary mathematical model of the labeled groups in the training data set.” “Various models have been designed for data classification. The most well-known ones include decision trees, rule-based classifiers, probabilistic models, instance-based classifiers, support vector machines, and neural networks.”)

Step 2A Prong 1: Claim 2 recites:
“determining that a second classification..(observation)
“identifying a third...” (judgement)
“determining that a number...” (judgement)
Step 2A: Prong 2 analysis: Claim 2 includes the limitation “outputting the first and second classification rule to the user with an indication specifying to replace the second classification with the first classification rule”, which is merely an insignificant extra-solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “outputting the first and second classification rule to the user with an indication specifying to replace the second classification with the first classification rule” is known by the courts to be well understood, routine, and conventional. The limitation is directed to the well understood, routine, and conventional computer function receiving or transmitting data over a network, more specifically, sending messages over a network. (MPEP 2106.05(d)(II)(i)).

Step 2A, Prong 1 analysis: Claim 3 recites:
“determining a new asset...” (observation)
“determining that the new asset...” (judgement)
“programmatically applying...” (evaluation)
Step 2A: Prong 2 analysis: Claim 3 includes the limitation “storing the first classification rule” which is merely insignificant extra-solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “storing the first classification rule” is known by the courts to be well understood, routine, and conventional. The limitation “storing the first classification rule” is directed to the well understood, routine, and conventional computer function storing and retrieving information in memory (MPEP 2106.05(d)(ll)(iv)).

Step 2A, Prong 1 analysis: Claim 4 recites:
“determining that a second classification..” (observation)
“determining that a number...” (judgement)
Step 2A: Prong 2 analysis: Claim 4 includes the limitation “outputting the first and third classification rule to the user with an indication suggesting to replace the third classification with the first classification rule”, which is merely an insignificant extra-solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “outputting the first and third classification rule to the user with an indication suggesting to replace the second classification with the first classification rule” is known by the courts to be well understood, routine, and conventional. The limitation is directed to the well understood, routine, and conventional computer function receiving or transmitting data over a network, more specifically, sending messages over a network. (MPEP 2106.05(d)(ll)(i)).

Step 2A, Prong 1 analysis: Claim 5 recites:
“wherein the artificial neural network...” (extra-solution activity)
Step 2A: Prong 2 analysis: Claim 4 includes the limitation “wherein the artificial neural network generates the feature vector.”, which is merely an insignificant extra-solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “wherein the artificial neural network generates the feature vector” is well understood, routine, and conventional in the art (Aggarwal, “Data Mining”, Chapter 10, p. 286-287). 

Step 2A: Prong 1 analysis: Claim 6 recites:
“wherein the plurality of features comprise...” (extra-solution activity)
Step 2A: Prong 2 analysis: Claim 13 includes the limitation “wherein the plurality of features comprise: (i) the plurality of classifications, (ii) a type of each of the plurality of classifications, (iii) a data format of each of the plurality of assets, (iii) a relationship between two or more of the plurality of classifications, (iv) a project to which each of the plurality of assets belong, (v) a data quality score computed for each of the plurality of assets, (vi) a set of tags applied to each of the plurality of assets, (vii) a name of each of the plurality of assets, (viii), a textual description of each of the plurality of assets, and (ix) a group of assets comprising a subset of the plurality of assets”, which is merely a part of the insignificant extra-solution activity to the judicial exception in claim 1. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “wherein the plurality of features comprise: (i) the plurality of classifications, (ii) a type of each of the plurality of classifications, (iii) a data format of each of the plurality of assets, (iii) a relationship between two or more of the plurality of classifications, (iv) a project to which each of the plurality of assets belong, (v) a data quality score computed for each of the plurality of assets, (vi) a set of tags applied to each of the plurality of assets, (vii) a name of each of the plurality of assets, (viii), a textual description of each of the plurality of assets, and (ix) a group of assets comprising a subset of the plurality of assets” is known by the courts to be well understood, routine, and conventional. The limitation is directed to the well understood, routine, and conventional computer function storing and retrieving information in memory (MPEP 2106.05(d)(ll)(iv)).

Step 2A: Prong 1 analysis: Claim 7 recites:
“wherein the plurality of assets comprise...” (extra-solution activity)
Step 2A: Prong 2 analysis: Claim 7 includes the limitation “wherein the plurality of assets comprise: (i) a database, (ii) files, and (iii) a table in the database”, which is merely a part of the insignificant extra-solution activity to the judicial exception in claim 8. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “wherein the plurality of assets comprise: (i) a database, (ii) files, (iii) columns in the database, and (iv) a table in the database” is known by the courts to be well understood, routine, and conventional. The limitation is directed to the well understood, routine, and conventional computer function storing and retrieving information in memory (MPEP 2106.05(d)(ll)(iv)).

Allowable Subject Matter
Claims 1-7 are presently novel over known existing prior art, but are currently rejected under §101.
Claim 1 recites a method that receives a plurality of data assets and classifications, extracts feature data and feature vectors from the assets, generates a first classification rule based on the features, identifies a second classification rule, and determines a number of matching first classification rule to the second classification rule. The above operations are known to the art (see at least U.S. Pub. No. 20200067861 A1 to Leddy et al, paragraphs [0054], [1662], [1233-1235], [1658-1659], [1914], and [0135-0136], and U.S. Pub. No. 20170250915 A1 to Long et al., paragraphs [0183] and [0163]). However, claim 1 further requires “upon determining that the number of terms that match exceeds a threshold, determining whether differences between the first and second classification rules are significant based on: determining whether the differences only include use of different data types, whether differences only include different rule types, and whether the differences only include different scores; and upon determining that the differences between the first and second classification rules are not significant at least in part because the differences only include use of different data types, different rule types, and different scores, refraining from suggesting the first classification rule to a user.” The examiner understands these limitations to require that the system first compare the data types, rule types, and scores of two rules, and then, based on the rules having been found to include different data types, rule types, and scores, determine that the differences between the rules are not significant. The closest known art to these recited limitations is U.S. Pub. No. 7788652 B2 to Plesko et Tariti, which discloses weak and strong type checking of a rule, wherein a data type difference between two rules may be found to be insignificant. However, the known prior art does not further disclose comparison of two rules’ rule types and scores and the subsequent finding of the differences between the two rules to be insignificant despite differences in the rule types and scores of the rules.
Claims 2-7 are dependent upon an above described novel claim, and are novel by virtue of that dependence.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyauchi et al. (US 2016/0042254 A1) discloses in [0066]:  “Next, the CPU 401 generates a classification rule from the feature amount group stored on the HDD 405 utilizing machine learning (step S509). The details on the machine learning to be utilized will be described below.”
Shen et al. (“A rough-fuzzy approach for generating classification rules”) discloses training a model to generate classification rules as shown on page 2427 Figure 2:

    PNG
    media_image1.png
    362
    555
    media_image1.png
    Greyscale

Kavitha et al. (“Rough Set Approach for Feature Selection and Generation of Classification Rules of Hypothyroid Data”) discloses training to generate classification rules on Page 18 Figure 3:

    PNG
    media_image2.png
    305
    395
    media_image2.png
    Greyscale


Othman et al. (“Pruning classification rules with instance reduction methods”) discloses pruning classification rules by removing those that can be induced from other rules, as shown in Intro Para 3:  “Most rule based systems tend to induce quite a large number of rules, making the solution obtained difficult to understand. The aim of our work is to investigate whether the number of generated rules can be reduced by preceding rule induction with instance reduction.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        
/VIKER A LAMARDO/Primary Examiner, Art Unit 2126